DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baden et al. (DE102011083190) in view of Shimoda (JP2008114766A).
	With respect to claim 13, Baden et al. disclose a steering column for a motor vehicle, the motor vehicle having a chassis ([0046] of attached translation), the steering column comprising: a steering shaft (1) that is rotatable about a rotation axis; an actuating unit (3-5) which receives the steering shaft, the actuating unit comprising a first steering-wheel proximal end region disposed on a holding unit (bracket connecting the front of pivot lever 8 to vehicle body in Fig 1) and configured to pivot via a first motorized drive (arrows 7, [0045-0046} of attached translation), and a second end region (at bracket 10) opposite the first end region, wherein the actuating unit in the second end region thereof is provided with an elastic bracket element which is configured to fasten to the vehicle chassis and permits pivoting of the actuating unit about a pivot axis as well as displacing the actuating unit along the rotation axis ([0046] of attached translation).  Baden et al. do not specifically disclose that the bracket element permits pivoting of the actuating unit via an elastic deformation.  Shimoda, however, disclose a bracket element (24) that permits pivoting of an actuating unit of a steering wheel via elastic deformation ([0023] of attached translation). Therefore, it would have been obvious to one having ordinary skill in the art before the invention was filed to modify the invention of Baden et al. in view of the teachings of Shimoda to have the bracket element elastically deform in order to provide a low cost pivoting assembly that minimizes vibration or abnormal noise ([0024] of attached translation).

	With respect to claim 15, wherein the bracket element comprises sheet metal ([0014] of attached translation of Shimoda).
	With respect to claim 16, wherein the bracket element is fastened to the actuating unit via one or more fastening elements (Fig 1).
	With respect to claims 17-19, the combination of Baden et al. and Shimoda discloses the claimed invention as discussed above but does not disclose that the bracket element is non-releasably connected to the actuating unit.  However, it would have been obvious to non-releasably connect the bracket to the actuating unit either by integrally forming as a single-piece construction or a joining method such as welding, since one having ordinary skill would have expected it to yield nothing more than predictable results, namely, the bracket would be securely fastened to the actuating unit and able to perform the desired elastic deformation for tilt adjustment.
	With respect to claim 20, Shimoda discloses wherein the bracket element has a bending portion and a lower end region and an upper side, wherein the lower end region is connected to the actuating unit, and the upper side transitions to an angled fastening portion configured to fasten to the vehicle chassis.
	With respect to claim 21, wherein the bracket element has at least one strut section (28 of Shimoda).
	With respect to claim 22, the combination does not disclose that the bracket element is a stamped and bent component. However, it would have been obvious to try forming the product via stamping and bending, since once having ordinary skill would have expected that method of forming to be old and well known in the art and provide nothing more than predictable results, namely, that the bracket would be rigid while allowing it to elastically deform in the desired region.
	With respect to claim 23, the combination does not disclose that the bracket element has a thickness between 0.5 mm and 3 mm.  However, it would have been obvious to form it between 0.5 mm and 3 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
	With respect to claim 24, wherein a casing tube which by means of a second motorized drive (4) is axially displaceable in relation to the actuating unit and which mounts the steering shaft so as to be rotatable is received in the actuating unit (Fig 1 of Baden et al.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        9/9/2021